internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc intl br5 plr-118030-98 date date bank country a country b city a city b city c city d date a dear this is in reply to a letter dated date requesting rulings under sec_882 of the internal_revenue_code_of_1986 the code additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process ca fs cc intl br5 plr-118030-98 on i bank is an international banking institution incorporated under the laws of country a bank files a form 112of to report the income earned by its u s operations bank is an accrual basis taxpayer with a date a tax and financial year-end through its branches and agencies located in city a city b city c city d and country b the u s branches bank is engaged in the u s ina commercial wholesale banking business which includes but is not limited to lending activity issuance of lines of credit deposit taking activity and dealing in derivatives the country b branch of bank was created in order to facilitate deposit-taking activity from the eurodollar market the country b branch is an offshore shell branch having no employees and managed by personnel of the city a branch of bank specifically the employees of the city a branch identify the prospective depositors and negotiate the terms of the deposit the country a branch's sole activity is to raise third party funds from the euro deposit market in order to make the funds available to the u s operations of bank for their general banking operations the city a branch personne who perform the deposit taking categories for the country b branch also place the funds acquired with the city a branch the city a and country b branches of bank each maintain a separate set of books in order to meet u s and foreign regulatory requirements because the country b branch is licensed by a foreign jurisdiction any transactions entered into under such foreign banking license must be booked in country b and may not be booked by a branch licensed to do business in the u s however since the country b branch’s deposit transactions are entered into by the city a personnel for use in the u s operations city a personnel maintain the books_and_records of the country b branch this activity is recorded on the respective country b branch and city a branch books correlatively as interbranch loans and borrowings that accrue offsetting interbranch interest_income and expense the interbranch book assets liabilities income and expenses are disregarded by bank in computing its u s taxable_income although the u s operations extend loans to more than -owned foreign affiliates thereby generating interest_income that is non-effectively connected to bank's u s trade_or_business pursuant to sec_864 i the income with respect to the loans extended by the u s operations is predominantly effectively connected with bank's u s trade_or_business sec_882 of the code imposes u s tax on income of a foreign_corporation that is effectively connected with the u s trade_or_business sec_882 allows foreign cc intl br5 plr-118030-98 y917zo081 corporations a deduction against effectively_connected_income to the extent such deduction is connected with income which is effectively connected with a conduct of a sec_1_882-5 of the regulations provides rules for trade_or_business within the u s determining a foreign corporation's interest_expense allocable under sec_882 to effectively_connected_income eci sec_1_882-5 provides that the amount of deductible_interest expense allocable to eci is determined under a three step process provided in sec_1_882-5 c and d or e under step a foreign_corporation first determines the total value of its u_s_assets under sec_1_882-5 under step the foreign_corporation determines the amount of u_s_liabilities under regulation sec_1_882-5 under step interest_expense is computed either under the adjusted u s booked liabilities method provided in sec_1_882-5 or the separate currency pool method provided in sec_1_882-5 under the adjusted u s booked liabilities method the adjustment to the amount of interest_expense paid_or_accrued by the u s trade_or_business is determined by comparing the amount of u s -connected liabilities for the taxable_year with the average_total_amount_of_u_s_booked_liabilities properly reflected on the books of the u s trade_or_business if u_s_liabilities exceed u s booked liabilities interest_expense is determined under sec_1_882-5 as the amount of interest accrued or paid_by the u s trade_or_business during the taxable_year plus the excess of u_s_liabilities over u s booked liabilities multiplied by the rate of u s dollar borrowing of if u_s_liabilities are equal or less than u s the taxpayer's branches outside the u s booked liabilities interest_expense is determined under sec_1_882-5 as the product of the total amount of interest accrued or paid_by the u s trade_or_business during the taxable_year times a fraction referred to as the scaling_ratio the numerator of which is the amount of u_s_liabilities and the denominator of which is the average total amount of booked liabilities sec_1_882-5 iii provides special rules for determining when u s booked liabilities are properly reflected on the book of a u s trade_or_business of a foreign_corporation that is a bank as follows a liability whether interest bearing or non-interest bearing is properly reflected on the books of the u s trade_or_business of a foreign_corporation that is a bank as described in sec_585 without regard to the second sentence thereof if - the bank enters the liability on a set of books relating to an activity that produces eci before the close of the day on which the liability is incurred and cc intl br5 plr-118030-98 ama sl og there is a direct connection or relationship between the liability and that activity whether there is a direct connection between the liability and an activity that produces ec depends on the facts and circumstances of each case accordingly based solely on the facts and representations submitted it is held that for purposes of sec_1_882-5 the country b books and the u s branch and agency books collectively are considered a single set of books for purposes of sec_1_882-5 the single set of books relates to an activity that produces eci under section d iii a on the basis that the u s bank operations produce effectively_connected_income and the liabilities of the country b branch are used to fund the general business of the u s branches and agencies the liabilities of the country b branch book will qualify as booked liabilities under sec_1_882-5 if such liabilities are entered onto the country b branch book before the close of the day on which they are incurred the country b branch book liabilities have a direct connection or relationship to an activity that produces eci within the meaning of section big_number d iiii a without requiring that country b's liabilities be individually traced to specific effectively connected loans or other assets consequently under the facts and representations submitted it is held that the country b branch book third-party liabilities are properly reflected on the books of bank's u s trade_or_business within the meaning of sec_1_882-5 no opinion is expressed with respect to sec_1_882-5 concerning whether any country b liabilities treated as properly reflected under the requirements of sec_1_882-5 were incurred or held for the principal purpose of artificially increasing the interest_expense of the u s booked liabilities within the meaning of sec_1_882-5 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item not discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent cc intl br5 plr-118030-98 sincerely yours si paul epstein senior technical reviewer branch office of associate chief_counsel international
